United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 98-2969EA
                                    _____________

Evelyn J. Walker,                     *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Kenneth S. Apfel, Commissioner,       *
Social Security Administration,       *       [UNPUBLISHED]
                                      *
                  Appellee.           *
                                _____________

                            Submitted: February 4, 1999
                                Filed: February 10, 1999
                                 _____________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Evelyn J. Walker appeals from the judgment of the district court dismissing
with prejudice Walker's untimely action for review of the Social Security
Commissioner's unfavorable decision. Having carefully reviewed the record and the
parties' briefs, we affirm for the reasons stated in the magistrate judge's report adopted
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.